EXHIBIT 32 INSWEB CORPORATION CERTIFICATION PURSUANT TO 18 U.S.C. SECTION1350, AS ADOPTED PURSUANT TO SECTION-OXLEY ACT OF 2002 In connection with the Quarterly Report of InsWeb Corporation (the “Company”) on Form10-Q for the quarter ended June 30, 2011 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), each of the undersigned, hereby certify, pursuant to 18U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of Section13(a)of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. A signed original of this written statement required by Section906 has been provided to InsWeb Corporation, and will be retained by InsWeb Corporation and furnished to the Securities Exchange Commission or its staff upon request. /s/ HUSSEIN A. ENAN Hussein A. Enan Chairman and Chief Executive Officer Dated: August 12, 2011 /s/ KIRAN RASARETNAM Kiran Rasaretnam Chief Financial Officer Dated: August 12, 2011
